381 F.2d 371
Albert Jack FLETCHER, Appellant,v.Cato HIGHTOWER et al., Appellees.
No. 23249.
United States Court of Appeals Fifth Circuit.
Aug. 21, 1967.

Gerald Weatherly, Graham, Tex., for appellant.
S. G. Johndroe, Jr., Fort Worth, Tex., for appellees.
Before BROWN, Chief Judge, and COLEMAN and AINSWORTH, Circuit Judges.
PER CURIAM:


1
Since the order dismissing the complaint for failure to state a claim was entered essentially on the basis of facts set forth in the answer which made the dismissal premature, we vacate that order.  But in so doing we express no opinion as to the merits of the claim, nor do we even intimate whether it will survive summary judgment or warrant a partial of full blown trial.  See Tyler v. Peel Corp., 5 Cir., 1967, 371 F.2d 788, 791-92; Chagas v. Berry, 5 Cir., 1966, 369 F.2d 637, 642; Garrett v. American Airlines, Inc., 5 Cir., 1964, 332 F.2d 939, 944, 3 A.L.R.3d 930; River Brand Rice Mills Inc. v. General Foods Corp., 5 Cir., 1964, 334 F.2d 770, 773; Duke v. Sun Oil Co., 5 Cir., 1963, 320 F.2d 853, 866; Smoot v. State Farm Mut. Auto Ins. Co., 5 Cir., 1962, 299 F.2d 525, 534; Camilla Cotton Oil Co. v. Spencer Kellogg & Sons, 5 Cir., 1958, 257 F.2d 162, 167; Carss v. Outboard Marine Corp., 5 Cir., 1958, 252 F.2d 690, 691; Millet v. Godchaux Sugars, 5 Cir., 1957, 241 F.2d 264, 267; Gulf Oil Corp. v. Wright, 5 Cir., 1956, 236 F.2d 46, 53.


2
Vacated and remanded.